Citation Nr: 0733171	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-14 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed 
hypertension, to include as secondary to the service-
connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in August 2007.



FINDINGS OF FACT

1.  In August 2007, prior to the promulgation of a decision, 
the Board received notification of the veteran's intent to 
withdraw his appeal as to the claim of service connection for 
PTSD from appellate consideration.  

2.  The veteran is not shown to have manifested complaints or 
finding of hypertension in service or for many years 
thereafter.  

3.  The currently demonstrated hypertension is shown as 
likely as not to have been caused by his service-connected 
diabetes mellitus.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the veteran's Substantive 
Appeal in the appeal of the claim of service connection for 
PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by hypertension is proximately due to 
or the result of his service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued subsequent to the 
appealed March 2004 rating decision.  However, the RO 
readjudicated the appeal in an April 2005 Statement of the 
case and a November 2006 Supplemental Statement of the Case.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.	PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  

Withdrawal may be made by the veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).  

The veteran in this case notified the Board in August 2007 
that he wished to withdraw his appeal as to the claim of 
service connection for PTSD before a final decision was 
promulgated.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration as to this matter.  

Accordingly, given this action by the veteran, the Board does 
not have jurisdiction to review the appeal further as to this 
issue.  


III.	Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including hypertension, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the present case, as noted, no action is required to 
establish the "baseline level of severity" of his service-
connected diabetes, and the newly enacted provisions of 
38 C.F.R. § 3.310(b) are not directly relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The medical record contains no evidence of complaints or 
findings of hypertension in service or for many years 
thereafter.  Subsequent to service, the VA and private 
treatment records are replete with diagnoses of hypertension.  

During a February 2004 VA examination, the VA examiner 
recorded the veteran's medical history.  The examiner 
indicated that the claims file had been reviewed and noted 
that the veteran had a history of high blood pressure.  On 
examination, the veteran's blood pressure was 138/80.  The 
diagnosis of hypertension was confirmed, but the examiner 
opined that the hypertension was not diabetic related.  

In an August 2004 VA examination, the examiner noted the 
veteran's diagnosed hypertension.  Upon examination, the 
examiner opined that the hypertension was unrelated to the 
diabetes mellitus.  

In a January 2007 record, a private doctor opined that the 
veteran's "high blood pressure and diabetes were associated 
conditions."  

In another medical statement dated in June 2007, a private 
physician noted that the veteran's hypertension and diabetes 
mellitus were related disease processes.  

In this case, as indicated, there exists medical evidence 
both supporting and contradicting the veteran's contentions.  
It is therefore the responsibility of the Board to weigh this 
evidence so as to reach a determination on the veteran's 
claim.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)  

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  

That notwithstanding, the United States Court of Appeals for 
Veterans Claims (Court) has declined to adapt a "treating 
physician rule" under which a treating physician's opinion 
would presumptively be given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-
471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Given a careful review of the record, the Board finds the 
medical evidence to be in relative equipoise in showing that 
the veteran's hypertension as likely as not is causally 
related the service-connected diabetes mellitus.  See Owens 
v. Brown, 7 Vet. App. at 433.  

By extending the benefit of the doubt to the veteran, service 
connection for hypertension is warranted in this case.  



ORDER

The appeal as to the claim of service connection for PTSD is 
dismissed without prejudice.  

Service connection for hypertension as secondary to the 
service-connected diabetes mellitus is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


